This opinion is subject to administrative correction before final disposition.




                                 Before
                    TANG, STEPHENS, and ATTANASIO,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Elliot Z. WILLIAMS
                          Airman (E-3), U.S. Navy
                                Appellant

                               No. 201900287

                             Decided: 13 April 2020
       Appeal from the United States Navy-Marine Corps Trial Judiciary
                                Military Judge:
                               Kimberly J. Kelly
   Sentence adjudged 19 August 2019 by a special court-martial con-
   vened at Naval Base Kitsap, Washington, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for 8 months, and a bad-conduct discharge. 1
                               For Appellant:
                   Lieutenant Daniel O. Moore, JAGC, USN
                                 For Appellee:
                              Brian K. Keller, Esq.
                          _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).



   1  In accordance with the pretrial agreement, the convening authority suspended
confinement in excess of 7 months.
             United States v. Williams, NMCCA No. 201900287


                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2